Citation Nr: 0820788	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left ankle sprain.


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1999 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2004 rating decision of the San 
Diego, California, Regional Office (RO), which granted 
service connection for residuals of a left ankle injury and 
assigned a 10 percent disability evaluation, effective August 
23, 2003.

FINDING OF FACT

The veteran's left ankle disability is productive of no more 
than moderate impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a left ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

The veteran seeks an initial evaluation in excess of 10 
percent for her left ankle.  She sustained a sprain in 
service, and now reports a history of pain and limited 
activity.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the function loss with respect to all of these elements.  
In evaluation disabilities of the musculoskeletal system, it 
is necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part of that becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  Pain on movement, swelling, deformity or atrophy of 
disuse as well as instability of station, disturbance of 
locomotion, interference with sitting, standing, and weight 
bearing are relevant considerations for determination of 
joint disabilities.  38 C.F.R. § 4.45.

As previously noted, by rating decision dated October 2004, 
the RO granted service connection for residuals of a left 
ankle sprain and rated the disability as 10 percent 
disabling, effective August 23, 2003 under Diagnostic Code 
(DC) 5271.  Under DC 5271, limited motion of the ankle 
warrants a 10 percent disability evaluation if moderate and a 
20 percent evaluation if marked.  The Board observes that the 
words "moderate" and "marked" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the degree 
that its decisions are "equitable and just."  See 38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2007).

Normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2007).

In this case, a review of the record reveals that since 
service connection has been in effect, the veteran's 
residuals of a left ankle disability have not been productive 
of marked impairment.  Rather, the disability has been 
productive of no more than moderate impairment.

Indeed, the service treatment records show that the veteran 
injured her left ankle during a basic training exercise in 
October 1999.  She was taken to a military clinic where she 
was diagnosed with a left ankle sprain.  By November 1999, 
the follow-up notes show marked improvement with the sprain.  
They further noted that by six weeks after the sprain, the 
veteran ran "with slight pain after."  Nevertheless, in 
January 2000, she was cleared to complete Marine Corps boot 
camp.  The veteran completed basic training and later Marine 
combat training by February 2000.  On a February 2000 service 
record, the veteran marked "no" to the question if the 
ankle sprain was causing her any problems.  

Military service records denote recurring issues with the 
veteran's left ankle.  October 2000 service treatment records 
show "recurrent injury from boot camp in left foot."  The 
veteran described the pain as "pulling" and also complained 
of stiffness in the ankle.  The record shows the left ankle 
had some mild erythema and edema but no deformities.  In the 
veteran's July 2004 application for VA benefits, she stated 
her ankle pain prevented her from physical activity during 
her time with the Marine Corps.  

The veteran saw a radiologist in June 2004 for her left ankle 
pain.  X-rays showed an irregularity on the talar dome.  The 
examiner believed the irregularity to "represent 
degenerative changes or related to old trauma."  A July 2004 
clinical entry reflects that the veteran reported 
experiencing ankle pain when she runs, dances, or is on her 
feet for long periods of time.  Upon examination, the ankle 
showed no effusion, deformity, or atrophy.  There was full 
range of motion with no crepitation.  The diagnosis remained 
old talar fracture.

In August 2004, the veteran was also afforded a QTC 
examination.  Normal alignment was noted.  The distal tibia 
and fibula showed no fractures or other structural 
abnormalities.  The talar in the subarticular region showed 
minimal lucency with irregular margins.  The ankle mortise 
was within normal limits.  The examiner's impression was 
vague lucency in the talus subarticular region, but 
osteochondritis dissecans could not be ruled out.  Upon 
examining the left ankle, there was evidence of limited and 
painful motion.  The veteran walked with a normal gait.  
There was no evidence of redness, heat, swelling, effusion, 
drainage, abnormal motion, instability or weakness.  Active 
dorsiflexion was 15 degrees and active plantar flexion was 35 
degrees.  The examiner noted that the range of motion of the 
left ankle was limited by pain, but not by fatigue, weakness, 
lack of endurance, or incoordination.  Muscle strength was 
5/5 and there was no evidence of atrophy.  Sensation was 
intact and deep tendon reflexes were 2+.  The examiner 
diagnosed the veteran with status post third-degree left 
ankle sprain with residual pain and limited range of motion, 
and osteochonditis dissecans.  The veteran was advised to 
avoid jumping, stepping, frequent crawling, and walking on 
uneven ground.

Based on the foregoing, the Board finds that the veteran has 
no more than moderate limitation of motion of her ankle.  The 
medical findings discussed above do not show that the veteran 
has marked limitation of motion so as to warrant the 
assignment of a higher rating.  The Board is mindful of the 
veteran's limitations concerning wearing certain shoes and 
taking part in some physical activities; however, the record 
shows that the veteran is still capable of participating in 
many physical activities.  The August 2004 QTC examination 
report reflects that the veteran has pain when she walks an 
"extended period of time, which is approximately two to 
three times a week."  However, she is able to perform her 
daily functions.  The veteran also has denied any periods of 
incapacitation.  She has not lost any time from work because 
of her condition and is able to walk, drive a car, do 
shopping, and climb stairs.  In light of these capabilities, 
the Board finds that a moderate rating is appropriate.  At no 
time since service connection has been in effect, has her 
limitation of motion been more than 50 percent of what is 
considered normal.  Therefore, an increase to a 20 percent 
evaluation is not warranted under DC 5271.

The Board must also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

The Board acknowledges the veteran's contention that her left 
ankle injury has limited her ability to perform sports and 
wear certain shoes.  The Board notes her fears concerning 
arthritis at age thirty or forty.  However, such functional 
impairment is already contemplated in the currently assigned 
10 percent rating, and the assignment of a higher rating is 
not supported by the competent, credible medical evidence.  
The veteran's clinical findings do not show a loss of motion 
due to pain which would require an increased rating under 
DeLuca.  In fact, the August 2004 examiner specifically 
addressed the Deluca concerns and found that though there was 
pain, the veteran's left ankle range of motion is not limited 
by fatigue, weakness, lack of endurance, and incoordination.  
Thus, the evidence weighs against the veteran's claim in this 
regard.  See DeLuca, supra.

The Board has evaluated the veteran's left ankle disability 
under all other potentially applicable diagnostic codes to 
determine whether she can be rated higher than 10 percent.  
Under the criteria of DC 5270, ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees warrants 30 percent 
disability rating; and ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
disability rating.  Under DC 5272, a 20 percent evaluation is 
warranted where there is evidence of ankylosis of the 
subastragalar or tarsal joint, in poor weight bearing 
position.  The Board notes that ankylosis is the immobility 
or consolidation of a joint.  Here, ankylosis of the ankle is 
not present.  In addition, the veteran has never been 
diagnosed with malunion of the os calcis or astragalus and 
never underwent astragalectomy; thus, DCs 5273 and 5274 are 
not for application.  Furthermore, DC 5003 would not assist 
the veteran in obtaining a higher evaluation.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for a left ankle injury, and that in such cases, 
the Board must consider whether staged ratings should be 
assigned based upon the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, there is no evidence 
that there have been changes in the veteran's medical status 
regarding the left ankle injury.  Therefore, her overall 
disability has not changed and a uniform rating is warranted.  

In this case, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
an initial rating in excess of 10 percent for her service-
connected residuals of a left ankle sprain and the benefit-
of-the-doubt rule is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi,18 Vet. App. 112, 120-21 
(2004) the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
will request that the claimant provide any evidence in her 
possession that pertains to the claim.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increased in severity may be required 
for assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice to the veteran in July 2004, prior to the initial 
adjudication of the claim.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
she was to provide the VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2004 stated she would 
need to give VA enough information about the records so that 
it could obtain them for her.  Finally, she was told to 
submit any medical records or evidence in her possession that 
pertained to the claim.  

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

Elements (1), (2), and (3) (veteran status, current existence 
of a disability, and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), she was provided with notice of this type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service treatment records, VA 
treatment records, and private treatment records.  The 
veteran also underwent a VA examination in connection with 
her claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left ankle sprain is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


